Case 1:19-cv-23377-MGC Document 1 Entered on FLSD Docket 08/13/2019 Page 1 of 7



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                 MIAMI-DADE DIVISION

 MARY ANN LEUCHTMANN,

        Plaintiff,

 v.                                                   CASE NO.:

 PERFORMANCE MEDICAL MANAGEMENT LLC
 A Florida Limited Liability Corporation,

       Defendant.
 _______________________________________/

                      COMPLAINT AND DEMAND FOR JURY TRIAL

                                       INTRODUCTION

        1. Plaintiff, MARY ANN LEUCHTMANN (“Ms. Leuchtmann” or “Plaintiff”), brings

 this action pursuant to the Family and Medical Leave Act, as amended, 29 U.S.C. § 2601, et seq.

 (“the FMLA”) to recover from Defendant for back pay, an equal amount as liquidated damages,

 other monetary damages, equitable relief, front pay, declaratory relief, and reasonable attorneys’

 fees and costs.

                                         JURISDICTION

        2. The Court has jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C. §1337 and the

 FMLA and the authority to grant declaratory relief under the FMLA, and pursuant to 28 U.S.C. §

 2201 et seq.

                                            PARTIES

        3. At all times relevant hereto, Plaintiff was an employee of Defendant, and resided in

 Miami-Dade County, Florida.
Case 1:19-cv-23377-MGC Document 1 Entered on FLSD Docket 08/13/2019 Page 2 of 7



        4. Plaintiff worked for Defendant in Miami-Dade County, Florida, and the venue,

 therefore, for this case is the Miami Division of the Southern District of Florida.

        5.      At all times relevant hereto, Defendant was an employer covered by the FMLA,

 because it was engaged in commerce or in an industry affecting commerce who employed 50 or

 more employees within 75 miles of where Plaintiff worked, for each working day during each of

 20 or more calendar workweeks, prior to seeking leave under the FMLA.

        6.      At all times relevant hereto, Plaintiff was an employee entitled to leave under the

 FMLA, based on the fact that she: (a) suffered from a serious health condition as defined by the

 FMLA which necessitated FMLA leave; and (b) she was employed by Defendant for at least 12

 months and worked at least 1,250 hours during the relevant 12-month period prior to her seeking

 to exercise her rights to FMLA leave.

                                       FACTUAL ALLEGATIONS

        7.      Ms. Leuchtmann worked as a Manager for Defendant from July 31, 2004, until her

 termination on December 21, 2018.

        8.      For more than fourteen (14) years, Ms. Leuchtmann was an excellent employee,

 with no history of non-ADA/FMLA related attendance, disciplinary, or performance issues.

        9.      Unfortunately, on November 7, 2018, Ms. Leuchtmann’s daughter found Plaintiff

 incapacitated and unresponsive at her home.

        10.     Frightened, her daughter rushed Ms. Leuchtmann to West Side Regional Medical

 Center (“West Side”) for emergency treatment.

        11.     Ms. Leuchtmann’s daughter, who also was employed by Defendant, informed

 Plaintiff’s supervisors of Ms. Leuchtmann’s dire medical state that same day to ensure that her

 mother’s job was not only protected, but also so Defendant could attend to its staffing needs.
Case 1:19-cv-23377-MGC Document 1 Entered on FLSD Docket 08/13/2019 Page 3 of 7



        12.      Physicians at West Side confirmed that Ms. Leuchtmann had lost consciousness

 because she suffered a severe brain bleed and two (2) heart attacks.

        13.      At the time, doctors even remarked that Plaintiff was “lucky to be alive.”

        14.      As a result of these medical complications, Ms. Leuchtmann did not even regain

 lucidity until weeks later, rendering her medical conditions serious health as defined by the FMLA.

        15.      Throughout Plaintiff’s time away from work while under medical care, Ms.

 Leuchtmann’s daughter kept Defendant’s management apprised of her mother’s condition and

 diagnosis, triggering the protections of the FMLA.

        16.      On December 1, 2018, Ms. Leuchtmann regained full lucidity and sought to transfer

 herself to another rehabilitation facility to continue with her recovery.

        17.      Accordingly, Ms. Leuchtmann approached West Side Doctor, Jennifer Montanti

 (“Dr. Montanti”), who worked within Defendant’s medical group, and requested to be transferred.

        18.      Accordingly, Dr. Montanti recommended a transfer to Aventura Hospital &

 Medical Center and then to St. Catherine’s Rehabilitation Hospital, where Ms. Leuchtmann was

 finally able to check her e-mail and properly request FMLA (as Defendant neglected to facilitate

 the process).

        19.      On December 7, 2018, Ms. Leuchtmann was approved for continuous FMLA leave

 from November 7, 2018, until January 29, 2019.

        20.      Nevertheless, throughout her recovery, Ms. Leuchtmann kept her Manager, Doctor

 Julie Schwartzbard (“Dr. Schwartzbard”), appraised of her progress and of her intent to return to

 work following her federally protected medical leave.

        21.      On December 20, 2018, Ms. Leuchtmann called Dr. Schwartzbard to discuss her

 anticipated return to work the following month.
Case 1:19-cv-23377-MGC Document 1 Entered on FLSD Docket 08/13/2019 Page 4 of 7



          22.     The next day, Dr. Schwartzbard called Ms. Leuchtmann and informed her that she

 was terminated, effective immediately.

          23.     When Ms. Leuchtmann asked what the reason for her termination was, Dr.

 Schwartzbard merely stated that Defendant was being “restructured” and ended the call.

          24.     At no time prior to, or during Plaintiff’s termination meeting, did Dr. Schwartzbard

 or any representative of Defendant advise Plaintiff that she was being terminated for dishonesty or

 any other performance related concerns.

          25.     Terminating an employee for utilizing FMLA leave, or what should be FMLA

 leave, is the very definition of interference and retaliation, under the FMLA. See 29 C.F.R. §

 825.220(a)(2).

          26.     As a result of this illegal conduct, Plaintiff has suffered damages, including loss of

 employment, wages, benefits, and other remuneration to which she is entitled.

          27.     As a result of the foregoing, Defendant interfered with Plaintiff’s FMLA rights, and

 retaliated against her for attempting to utilize what she believed to be proper and authorized FMLA

 leave.

          28.     Defendant acted with intent to terminate Plaintiff when she should have been, and

 was, FMLA covered.

          29.     Defendant fired Plaintiff because of her need for FMLA protected time away from

 work.

          30.     Defendant purposefully and intentionally interfered with, and retaliated against

 Plaintiff, for her attempt to use FMLA.

          31.     Defendant did not have a good faith basis for its actions.
Case 1:19-cv-23377-MGC Document 1 Entered on FLSD Docket 08/13/2019 Page 5 of 7



                  COUNT I- UNLAWFUL INTERFERENCE UNDER THE FMLA

        32.     Plaintiff reincorporates and readopts all allegations contained within Paragraphs 1-

 31 above.

        33.      At all times relevant hereto, Plaintiff was protected by the FMLA.

        34.     At all times relevant hereto, Defendant interfered with Plaintiff by refusing to allow

 Plaintiff to exercise her FMLA rights.

        35.     At all times relevant hereto, Plaintiff was protected from interference under the

 FMLA.

        36.     As a result of Defendant’s willful and unlawful acts by interfering with Plaintiff for

 exercising her rights pursuant to the FMLA, Plaintiff has suffered damages and incurred

 reasonable attorneys’ fees and costs.

        37.      As a result of Defendant’s willful violation of the FMLA, Plaintiff is entitled to

 liquidated damages.

        WHEREFORE, Plaintiff demands judgment against Defendant for back pay, an equal

 amount as liquidated damages, other monetary damages, equitable relief, declaratory relief,

 reasonable attorneys’ fees and costs, and any and all further relief that this Court determines to be

 just and appropriate.

                   COUNT II- UNLAWFUL RETALIATION UNDER THE FMLA

        38.      Plaintiff reincorporates and readopts all allegations contained within Paragraphs

 1-31, above.

        39.      At all times relevant hereto, Plaintiff was protected by the FMLA.

        40.     At all times relevant hereto, Defendant retaliated against Plaintiff by firing her for

 her attempted use and/or use of what should have been, FMLA protected leave.
Case 1:19-cv-23377-MGC Document 1 Entered on FLSD Docket 08/13/2019 Page 6 of 7



        41.     At all times relevant hereto, Plaintiff was protected from retaliation under the

 FMLA.

        42.     At all times relevant hereto, and for purposes of the FMLA retaliation claim,

 Defendant acted with the intent to retaliate against Plaintiff, because Plaintiff exercised her rights

 to take approved leave pursuant to the FMLA.

        43.     As a result of Defendant’s intentional, willful and unlawful acts by retaliating

 against Plaintiff for exercising her rights pursuant to the FMLA, Plaintiff has suffered damages

 and incurred reasonable attorneys’ fees and costs.

        44.      As a result of Defendant’s willful violation of the FMLA, Plaintiff is entitled to

 liquidated damages.

        WHEREFORE, Plaintiff demands judgment against Defendant for back pay, an equal

 amount as liquidated damages, other monetary damages, equitable relief, declaratory relief,

 reasonable attorneys’ fees and costs, and any and all further relief that this Court determines to be

 just and appropriate.

                                      DEMAND FOR JURY TRIAL

        Plaintiff demands trial by jury on all issues so triable.

 DATED this 13th day of August 2019.

                                                Respectfully Submitted,

                                                By:/s Richard Guadagnolo
                                                Noah E. Storch, Esq.
                                                Florida Bar No. 0085476
                                                Richard Guadagnolo, Esq.
                                                Florida Bar No. 109104
                                                RICHARD CELLER LEGAL, P.A.
                                                10368 W. SR. 84, Suite 103
                                                Davie, Florida 33324
                                                Telephone: (866) 344-9243
                                                Facsimile: (954) 337-2771
Case 1:19-cv-23377-MGC Document 1 Entered on FLSD Docket 08/13/2019 Page 7 of 7



                                    E-mail: noah@floridaovertimelawyer.com
                                    E-mail: rich@floridaovertimelawyer.com

                                    Attorneys for Plaintiff
